NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



DEVIN GREGORY ROOP, DOC #C06445, )
                                 )
          Appellant,             )
                                 )
v.                               )                   Case No. 2D18-3602
                                 )
STATE OF FLORIDA,                )
                                 )
          Appellee.              )
                                 )

Opinion filed August 2, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; Neil A. Roddenbery, Judge.

Devin Gregory Roop, pro se.


PER CURIAM.


              Affirmed.


SILBERMAN, KELLY, and ATKINSON, JJ., Concur.